FLETCHER, Chief Judge
(concurring):
I concur.
This is an instance in which a charge brought under Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892, subjects a defendant to a more serious penalty than that imposable for the same misconduct under Article 134, UCMJ, 10 U.S.C. § 934, and paragraph 127c, Manual for Courts-Martial, United States, 1969 (Revised edition). See United States v. Courtney, 1 M.J. 438, 441 n.10 (C.M.A.1976). However, this court-martial was tried prior to our decision in the above case. See United States v. Jackson, 3 M.J. 101 (C.M.A.1977). In any event, the same result would have been reached under the new law.